
	

115 HR 806 : Ozone Standards Implementation Act of 2017
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 806
		IN THE SENATE OF THE UNITED STATES
		July 19, 2017Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To facilitate efficient State implementation of ground-level ozone standards, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Ozone Standards Implementation Act of 2017. 2.Facilitating State implementation of existing ozone standards (a)Designations (1)Designation SubmissionNot later than October 26, 2024, notwithstanding the deadline specified in paragraph (1)(A) of section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)), the Governor of each State shall designate in accordance with such section 107(d) all areas (or portions thereof) of the Governor’s State as attainment, nonattainment, or unclassifiable with respect to the 2015 ozone standards.
 (2)Designation PromulgationNot later than October 26, 2025, notwithstanding the deadline specified in paragraph (1)(B) of section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)), the Administrator shall promulgate final designations under such section 107(d) for all areas in all States with respect to the 2015 ozone standards, including any modifications to the designations submitted under paragraph (1).
 (3)State Implementation PlansNot later than October 26, 2026, notwithstanding the deadline specified in section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(a)(1)), each State shall submit the plan required by such section 110(a)(1) for the 2015 ozone standards.
				(b)Certain Preconstruction Permits
 (1)In generalThe 2015 ozone standards shall not apply to the review and disposition of a preconstruction permit application if—
 (A)the Administrator or the State, local, or Tribal permitting authority, as applicable, determines the application to be complete on or before the date of promulgation of the final designation of the area involved under subsection (a)(2); or
 (B)the Administrator or the State, local, or Tribal permitting authority, as applicable, publishes a public notice of a preliminary determination or draft permit for the application before the date that is 60 days after the date of promulgation of the final designation of the area involved under subsection (a)(2).
 (2)Rules of ConstructionNothing in this section shall be construed to— (A)eliminate the obligation of a preconstruction permit applicant to install best available control technology and lowest achievable emission rate technology, as applicable; or
 (B)limit the authority of a State, local, or Tribal permitting authority to impose more stringent emissions requirements pursuant to State, local, or Tribal law than national ambient air quality standards.
					3.Facilitating State implementation of national ambient air quality standards
			(a)Timeline for review of national ambient air quality standards
 (1)Ten-Year Cycle for All Criteria Air PollutantsParagraphs (1) and (2)(B) of section 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) are amended by striking five-year intervals each place it appears and inserting 10-year intervals.
 (2)Cycle for Next Review of Ozone Criteria and StandardsNotwithstanding section 109(d) of the Clean Air Act (42 U.S.C. 7409(d)), the Administrator shall not—
 (A)complete, before October 26, 2025, any review of the criteria for ozone published under section 108 of such Act (42 U.S.C. 7408) or the national ambient air quality standard for ozone promulgated under section 109 of such Act (42 U.S.C. 7409); or
 (B)propose, before such date, any revisions to such criteria or standard. (b)Consideration of technological feasibilitySection 109(b)(1) of the Clean Air Act (42 U.S.C. 7409(b)(1)) is amended by inserting after the first sentence the following: If the Administrator, in consultation with the independent scientific review committee appointed under subsection (d), finds that a range of levels of air quality for an air pollutant are requisite to protect public health with an adequate margin of safety, as described in the preceding sentence, the Administrator may consider, as a secondary consideration, likely technological feasibility in establishing and revising the national primary ambient air quality standard for such pollutant..
 (c)Consideration of adverse public health, welfare, social, economic, or energy effectsSection 109(d)(2) of the Clean Air Act (42 U.S.C. 7409(d)(2)) is amended by adding at the end the following:
				
 (D)Prior to establishing or revising a national ambient air quality standard, the Administrator shall request, and such committee shall provide, advice under subparagraph (C)(iv) regarding any adverse public health, welfare, social, economic, or energy effects which may result from various strategies for attainment and maintenance of such national ambient air quality standard..
 (d)Timely issuance of implementing regulations and guidanceSection 109 of the Clean Air Act (42 U.S.C. 7409) is amended by adding at the end the following:  (e)Timely issuance of implementing regulations and guidance (1)In generalIn publishing any final rule establishing or revising a national ambient air quality standard, the Administrator shall, as the Administrator determines necessary to assist States, permitting authorities, and permit applicants, concurrently publish regulations and guidance for implementing the standard, including information relating to submission and consideration of a preconstruction permit application under the new or revised standard.
 (2)Applicability of Standard to Preconstruction PermittingIf the Administrator fails to publish final regulations and guidance that include information relating to submission and consideration of a preconstruction permit application under a new or revised national ambient air quality standard concurrently with such standard, then such standard shall not apply to the review and disposition of a preconstruction permit application until the Administrator has published such final regulations and guidance.
						(3)Rules of Construction
 (A)Nothing in this subsection shall be construed to preclude the Administrator from issuing regulations and guidance to assist States, permitting authorities, and permit applicants in implementing a national ambient air quality standard subsequent to publishing regulations and guidance for such standard under paragraph (1).
 (B)Nothing in this subsection shall be construed to eliminate the obligation of a preconstruction permit applicant to install best available control technology and lowest achievable emission rate technology, as applicable.
 (C)Nothing in this subsection shall be construed to limit the authority of a State, local, or Tribal permitting authority to impose more stringent emissions requirements pursuant to State, local, or Tribal law than national ambient air quality standards.
 (4)DefinitionsIn this subsection: (A)The term best available control technology has the meaning given to that term in section 169(3).
 (B)The term lowest achievable emission rate has the meaning given to that term in section 171(3). (C)The term preconstruction permit—
 (i)means a permit that is required under this title for the construction or modification of a stationary source; and
 (ii)includes any such permit issued by the Environmental Protection Agency or a State, local, or Tribal permitting authority..
 (e)Contingency measures for extreme ozone nonattainment areasSection 172(c)(9) of the Clean Air Act (42 U.S.C. 7502(c)(9)) is amended by adding at the end the following: Notwithstanding the preceding sentences and any other provision of this Act, such measures shall not be required for any nonattainment area for ozone classified as an Extreme Area..
 (f)Plan submissions and requirements for ozone nonattainment areasSection 182 of the Clean Air Act (42 U.S.C. 7511a) is amended— (1)in subsection (b)(1)(A)(ii)(III), by inserting and economic feasibility after technological achievability;
 (2)in subsection (c)(2)(B)(ii), by inserting and economic feasibility after technological achievability; (3)in subsection (e), in the matter preceding paragraph (1)—
 (A)by striking The provisions of clause (ii) of subsection (c)(2)(B) (relating to reductions of less than 3 percent), the provisions of paragaphs and inserting The provisions of paragraphs; and
 (B)by striking , and the provisions of clause (ii) of subsection (b)(1)(A) (relating to reductions of less than 15 percent); and
 (4)in paragraph (5) of subsection (e), by striking , if the State demonstrates to the satisfaction of the Administrator that— and all that follows through the end of the paragraph and inserting a period. (g)Plan revisions for milestones for particulate matter nonattainment areasSection 189(c)(1) of the Clean Air Act (42 U.S.C. 7513a(c)(1)) is amended by inserting , which take into account technological achievability and economic feasibility, before and which demonstrate reasonable further progress.
 (h)Exceptional eventsSection 319(b)(1)(B) of the Clean Air Act (42 U.S.C. 7619(b)(1)(B)) is amended— (1)in clause (i)—
 (A)by striking (i) stagnation of air masses or and inserting (i)(I) ordinarily occurring stagnation of air masses or (II); and (B)by inserting or after the semicolon;
 (2)by striking clause (ii); and (3)by redesignating clause (iii) as clause (ii).
 (i)Report on emissions emanating from outside the United StatesNot later than 24 months after the date of enactment of this Act, the Administrator, in consultation with States, shall submit to the Congress a report on—
 (1)the extent to which foreign sources of air pollution, including emissions from sources located outside North America, impact—
 (A)designations of areas (or portions thereof) as nonattainment, attainment, or unclassifiable under section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)); and
 (B)attainment and maintenance of national ambient air quality standards; (2)the Environmental Protection Agency’s procedures and timelines for disposing of petitions submitted pursuant to section 179B(b) of the Clean Air Act (42 U.S.C. 7509a(b));
 (3)the total number of petitions received by the Agency pursuant to such section 179B(b), and for each such petition the date initially submitted and the date of final disposition by the Agency; and
 (4)whether the Administrator recommends any statutory changes to facilitate the more efficient review and disposition of petitions submitted pursuant to such section 179B(b).
				(j)Study on ozone formation
 (1)StudyThe Administrator, in consultation with States and the National Oceanic and Atmospheric Administration, shall conduct a study on the atmospheric formation of ozone and effective control strategies, including—
 (A)the relative contribution of man-made and naturally occurring nitrogen oxides, volatile organic compounds, and other pollutants in ozone formation in urban and rural areas, including during wildfires, and the most cost-effective control strategies to reduce ozone; and
 (B)the science of wintertime ozone formation, including photochemical modeling of wintertime ozone formation, and approaches to cost-effectively reduce wintertime ozone levels.
 (2)Peer reviewThe Administrator shall have the study peer reviewed by an independent panel of experts in accordance with the requirements applicable to a highly influential scientific assessment.
 (3)ReportThe Administrator shall submit to Congress a report describing the results of the study, including the findings of the peer review panel.
 (4)Regulations and guidanceThe Administrator shall incorporate the results of the study, including the findings of the peer review panel, into any Federal rules and guidance implementing the 2015 ozone standards.
 4.Applicability of sanctions and fees if emissions beyond controlThe Clean Air Act (42 U.S.C. 7401 et seq.) is amended by inserting after section 179B the following new section:
			
				179C.Applicability of sanctions and fees if emissions beyond control
 (a)In generalNotwithstanding any other provision of this Act, with respect to any nonattainment area that is classified under section 181 as severe or extreme for ozone or under section 188 as serious for particulate matter, no sanction or fee under section 179 or 185 shall apply with respect to a State (or a local government or source therein) on the basis of a deficiency described in section 179(a), or the State’s failure to attain a national ambient air quality standard for ozone or particulate matter by the applicable attainment date, if the State demonstrates that the State would have avoided such deficiency or attained such standard but for one or more of the following:
 (1)Emissions emanating from outside the nonattainment area. (2)Emissions from an exceptional event (as defined in section 319(b)(1)).
 (3)Emissions from mobile sources to the extent the State demonstrates that— (A)such emissions are beyond the control of the State to reduce or eliminate; and
 (B)the State is fully implementing such measures as are within the authority of the State to control emissions from the mobile sources.
 (b)No effect on underlying standardsThe inapplicability of sanctions or fees with respect to a State pursuant to subsection (a) does not affect the obligation of the State (and local governments and sources therein) under other provisions of this Act to establish and implement measures to attain a national ambient air quality standard for ozone or particulate matter.
 (c)Periodic renewal of demonstrationFor subsection (a) to continue to apply with respect to a State or local government (or source therein), the State involved shall renew the demonstration required by subsection (a) at least once every 5 years..
 5.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Best available control technologyThe term best available control technology has the meaning given to that term in section 169(3) of the Clean Air Act (42 U.S.C. 7479(3)). (3)Highly influential scientific assessmentThe term highly influential scientific assessment means a highly influential scientific assessment as defined in the publication of the Office of Management and Budget entitled Final Information Quality Bulletin for Peer Review (70 Fed. Reg. 2664 (January 14, 2005)).
 (4)Lowest achievable emission rateThe term lowest achievable emission rate has the meaning given to that term in section 171(3) of the Clean Air Act (42 U.S.C. 7501(3)). (5)National ambient air quality standardThe term national ambient air quality standard means a national ambient air quality standard promulgated under section 109 of the Clean Air Act (42 U.S.C. 7409).
 (6)Preconstruction permitThe term preconstruction permit— (A)means a permit that is required under title I of the Clean Air Act (42 U.S.C. 7401 et seq.) for the construction or modification of a stationary source; and
 (B)includes any such permit issued by the Environmental Protection Agency or a State, local, or Tribal permitting authority.
 (7)2015 ozone standardsThe term 2015 ozone standards means the national ambient air quality standards for ozone published in the Federal Register on October 26, 2015 (80 Fed. Reg. 65292).
 6.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 18, 2017.Karen L. Haas,Clerk.
